HART, J., (after stating the facts). Our statute prohibiting sales of merchandise or goods in bulk without compliance with prescribed conditions as to inventory and notice to creditors has been upheld and all such sales are void. Stuart v. Elk Horn Bank & Trust Co., 123 Ark. 285, and Fisk Rubber Co. v. Hayes, 131 Ark. 248. It appears from the statement of facts that Whitaker did not comply with the Bulk Sales Law in regard to making his inventory, giving the purchaser a list of his creditors, or giving his creditors notice of sale. It appears from the testimony of Griffin that he purchased the goods in. good faith but this can avail him nothing. Under our Bulk Sales Law one who buys a stock of goods without giving notice to creditors, as required in such act, becomes a receiver, and is liable pro rata to creditors, although the sale was made in good faith. Heldman Clothing Co. v. Oates et al., 204 S. W. 1142, 135 Ark. 252; Ledwidge v. Arkansas Nat’l Bank, 134 Ark. 420. The chancellor was right in not allowing the exemptions claimed by Whitaker. It is true he testified that he did-not have $500 worth of personal property, but he evidently meant that he did not have $500 worth of personal property besides his stock of goods; for according to his own testimony he sold the stock of goods for over $1,300 and reserved the fixtures from sale. The record does not show how much the fixtures were worth. The property of Whitaker being over the value of $500, if he wished to claim any of it as exempt he should have made a schedule of all his property, specifying the particular property claimed as exempt by him under article 9 of the Constitution, of 1874. Blythe v. Jett, 52 Ark. 547, and Scanlan v. Gulling, 63 Ark. 542. The case of Hoskins v. Fayetteville Grocery Co., 79 Ark. 399, cited by counsel for the defendants is not in point. In that case the proof showed conclusively that all the personal property of the debtor including the merchandise sold did not exceed in value.the sum of $500 and was therefore exempt from execution. As above stated the evidence in the present case showed that the stock of merchandise sold for over $1,300 and that Whitaker reserved from sale his store fixtures, the value of which is not shown. It follows that the decree must be affirmed.